Name: Commission Regulation (EEC) No 715/93 of 26 March 1993 extending certain time limits for the certification of hops
 Type: Regulation
 Subject Matter: plant product;  food technology
 Date Published: nan

 27. 3. 93 Official Journal of the European Communities No L 74/43 COMMISSION REGULATION (EEC) No 715/93 of 26 March 1993 extending certain time limits for the certification of hops Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3124/92 (2), Having regard to Council Regulation (EEC) No 1784/77 of 1 July 1977 on the certification of hops (3), as last amended by Regulation (EEC) No 1605/91 (4), and in particular Article 1 (3) thereof, Whereas the said Regulation (EEC) No 1784/77 set an annual deadline for the certification of hop cones ; whereas it also provides that this date may be deferred when disposal problems arise for a given harvest ; whereas this situation has arisen in respect of the 1992 harvest in certain regions of the Community ; whereas, therefore, the deadline for the certification of hop cones from the 1992 harvest should be deferred to 31 May 1993 ; HAS ADOPTED THIS REGULATION : Article 1 For the 1992 harvest the final date for the certification of hop cones is hereby postponed to 31 May 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p . 1 . 0 OJ No L 313, 30. 10 . 1992, p. 1 . (3) OJ No L 200, 8 . 8 . 1977, p. 1 . 4 OJ No L 149, 14. 6. 1991 , p. 14.